Citation Nr: 1701147	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from July 1965 to July 1967, including service in the Republic of Vietnam, receiving a Vietnam Service Medal, Vietnam Campaign Medal, Good Conduct Medal, and National Defense Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  


FINDING OF FACT

The evidence of record supports a finding that the Veteran has a current tinnitus disability that had an in-service onset. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establish that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A §§ 1101, 1112, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  

Alternatively, when a disease listed under 38 C.F.R. § 3.309(a) is not shown to be chronic during service or within the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed under 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013). 

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran seeks to establish entitlement to service connection for tinnitus, contending that his participation in live artillery fire exercises during service caused this condition.  Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  

The Veteran's service treatment records (STRs) are silent as to any complaints or diagnosis of tinnitus.  His July 1965 Induction Report of Medical Examination noted that the Veteran had normal hearing at the time of entry into service.  On the accompanying Report of Medical History, the Veteran noted he had ear, nose, or throat problems in the past, but did not specify what problems he had.  Notably, he was not specifically asked if he experienced tinnitus during service.  In his October 2010 statement, the Veteran also indicated that he did not report his claimed hearing issue at separation because he did not want his release from service to be postponed due to being unfit for medical release.  

In the September 2010 VA Examination, the examiner concluded that the Veteran was likely subject to military acoustic trauma as a result of his Military Occupation Specialty (MOS) in the field artillery unit, and acknowledged that the Veteran has bilateral high frequency sensorineural hearing loss and tinnitus.  As such, the Veteran has established that he has a current disability.  However, the examiner denied that the Veteran's tinnitus resulted from service because the Veteran reported the onset of tinnitus to have occurred thirteen years after service.  The examiner also stated that the Veteran's tinnitus could be associated with high blood pressure. 

After the VA examination, the Veteran submitted an October 2010 statement from the Veteran's mother, E.C. whom he lived with for eight to nine months immediately following service.  She reported that the Veteran constantly complained of ringing in his ears, but was told it was "artillery ear" and that he had to live with it.  Additionally, she noted that he had to sleep with the television on in order to drown out the sound of the ringing.  

The record also contains an October 2010 buddy statement statement from the Veteran's law enforcement colleague of twenty years and former roommate, T.S., who stated that the Veteran would complain about the loud noises and lack of ear protection he was subject to in the military.  The Veteran would compare the lack of ear protection provided during service to the hearing and eye protection provided during the course of his law enforcement employment. 

The evidence of record supports a finding that the Veteran's tinnitus had an in-service onset.  The Veteran has provided inconsistent accounts as to when his tinnitus began.  He informed the VA examiner of an onset in approximately 1980, but later averred that tinnitus started in service.  Additional evidence includes a statement from the Veteran's mother of her personal knowledge that the Veteran reported tinnitus contemporaneous to service discharge.  The Board finds no evidence of record to impeach this testimony.  In light of VA's recognition that true tinnitus has purely subjective symptoms, in addition to the probative statements provided by the Veteran's mother attesting to an in-service onset of tinnitus, the Board finds that the criteria for establishing entitlement to service connection for tinnitus have been met. 

The Board notes that the Veteran's representative submitted evidence from the Medical Electronic Performance Support System (MEPSS) indicating that the Veteran's service-connected disabilities caused or were related to tinnitus.  However, as the claim for tinnitus warrants a grant of service connection directly, a consideration of secondary service connection is not necessary.  

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus first manifested during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


